The following opinion was filed April 2, 1963:
Per Curiam
{on motion for rehearing). Defendant, for the first time on this motion for rehearing, contends that the judgment should be modified to provide that the payments ordered to be made by the defendant should terminate upon the death of the insured if that event happens to occur before the five-year-expiration date provided for in the judgment. Although this point has not been raised until this time, it does appear that the payments to be made pursuant to the insurance policy for sickness indemnity should not continue after the death of the insured, in the event that the death does happen to occur prior to May 15, 1965, the date of the last payment under the five-year-payment provision of the contract. The judgment, as entered in the lower *158bcourt, should be modified in this respect and otherwise affirmed as per our original mandate. All of the other arguments advanced by the appellant in support of its motion for rehearing have been considered and the court stands on its original opinion.
The motion for rehearing is denied with $25 costs and, since the modification in the judgment results from a point raised for the first time on motion for rehearing, costs on the denial of the motion for rehearing are to be assessed against the appellant.
In accordance with this opinion, our original mandate is modified as follows: Paragraph 3 of the judgment as entered by the lower court is amended to read as follows:
“Further ordered that the plaintiff Leon N. Langlois do have and recover of the defendant the sum of Two Hundred Fifty Dollars per month for a period commencing April 1, 1962, and ending May 15, 1965, payments to be made on the first day of each month; provided, however, that in the event that the plaintiff should die prior to May 15, 1965, payments as ordered should cease as of the date of death.”
In all other respects, judgment appealed from is affirmed.